Citation Nr: 0843308	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  07-24 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for disability of the right 
3rd metacarpal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to March 
1956 in the United States Navy.  He was a member of the Army 
National Guard of Connecticut from February 1980 to June 
1993.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

In connection with his appeal the veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge in July 2008.  A transcript of the hearing is 
associated with the claims file.  After the hearing, the 
veteran submitted additional medical evidence.  He has waived 
his right to have this evidence initially considered by the 
originating agency.

At his hearing, the veteran indicated that he was seeking 
service connection for a disability of the right 3rd finger, 
and was not limiting his claim to the metacarpal.  Evidence 
submitted after the hearing indicates that the veteran may 
have a neurological disability affecting his right 3rd 
finger.  Such a claim has not been adjudicated by the RO, and 
is not before the Board on appeal.  Therefore, it is referred 
to the RO for appropriate action.  


FINDING OF FACT

The veteran does not have a current disability of the right 
3rd metacarpal.




CONCLUSION OF LAW

A disability of the right 3rd metacarpal was not incurred in 
or aggravated by active duty, and is not proximately due to 
or the result of the veteran's service-connected disabilities 
of the 4th and 5th metacarpals.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Here, the originating agency provided the veteran with the 
notice required under the VCAA, by letter mailed in August 
2006, prior to its initial adjudication of the claim.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  In 
addition, as noted above, the veteran submitted additional 
medical records after his hearing.  Neither the veteran nor 
his representative has identified any outstanding evidence 
that could be obtained to substantiate the claim.  The Board 
is also unaware of any such evidence.  

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service treatment records show that the veteran sustained 
fractures of his right 4th and 5th metacarpals while in 
service in 1952.  However, they do not refer to an injury or 
disease affecting the right 3rd metacarpal, and they do not 
contain a diagnosis of a chronic disability of the right 3rd 
metacarpal.  

The post-service medical evidence of record does not show 
that the veteran currently has a disability of the right 3rd 
metacarpal.  The veteran was afforded two VA hand 
examinations in October 2004 and January 2006, and neither 
resulted in a diagnosis of a right 3rd metacarpal disability.  
X-rays of the right hand taken in October 2004 were normal 
except for evidence of fractures of the 4th and 5th fingers.  
X-rays taken in January 2006 showed degenerative changes of 
the distal interphalangeal joints of the right hand, but did 
not show findings pertinent to the right 3rd metacarpal.  

The Board has considered the veteran's complaints of pain, 
swelling and numbness, as reflected in his hearing testimony.  
The veteran is certainly competent to describe his symptoms.  
However, as a layperson, he is not qualified to render an 
opinion concerning medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, the 
Board must conclude that the preponderance of the evidence is 
against the claim.


ORDER

Entitlement to service connection for disability of the right 
3rd metacarpal is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


